Citation Nr: 1100885	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-36 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for residuals of right 
pinna hematoma (claimed as right ear disability).

5.  Entitlement to service connection for diabetes mellitus due 
to Agent Orange exposure.

6.  Entitlement to service connection for bilateral above the 
knee amputations secondary to type II diabetes mellitus (also 
claimed as secondary to peripheral vascular disease).  

7.  Entitlement to compensation under 38 U.S.C. § 1151 for above 
the right knee amputation.

8.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of left buttock/sacral decubitus ulcer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, M. H. 


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran testified at a 
Board hearing in September 2009.  Additional evidence was 
received subsequent to the Board hearing, but the Veteran had 
waived preliminary review of such evidence at the September 2009 
hearing.    

The veteran's appeal also initially appealed the issue of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD); however, he withdrew that issue in a September 
2009 written statement.  

The issues of entitlement to service connection for a skin 
disability, for headache disability, for right eye disability, 
and for right ear disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam, 
and exposure to herbicide agents has not otherwise been verified.   

2.   Diabetes mellitus was not manifested during the veteran's 
active duty service or for many years after service, nor is it 
otherwise related to service (to include as due to herbicide 
exposure).  

3.  The Veteran's bilateral above the knee amputations are not 
related to the Veteran's service, nor are they secondary to a 
service-connected disability.   

4.  The Veteran did not suffer any additional right leg 
disability (above the right knee amputation) as a result of VA 
treatment due to carelessness, negligence, lack of proper skill, 
error in judgment, or some other incident of fault on the part of 
VA, or as a result of an event that was not reasonably 
foreseeable.

5.  The Veteran did not suffer any additional residuals of left 
buttock/sacral decubitus ulcer as a result of VA treatment due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of VA, or 
as a result of an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

2.  Bilateral above the knee amputations were not incurred in or 
aggravated by the veteran's active duty service, nor may they be 
presumed to have been incurred in or aggravated by such service, 
nor are they secondary to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for an above the right knee 
amputation have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2010).

4.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of left 
buttock/sacral decubitus have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated August 2003, February 2004, August 2005, and May 2008.

The notification letters substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the above referenced letters did not advise the appellant 
of the laws regarding degrees of disability or effective dates 
for any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO re-issued VCAA 
notice in April 2009.  The April 2009 notice fully complied with 
Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the veteran physical examinations 
in October 1995 and February 2009; obtained medical opinions as 
to the etiology and severity of disabilities; and afforded the 
appellant the opportunity to give testimony before the Board.  
Although examinations in connection with the diabetes and knee 
amputation issues were not conducted, such examinations are not 
required since there is no persuasive evidence of an event or 
injury during service pertinent to these issues.  As more 
particularly discussed in the following decision, the Veteran did 
not have service in Vietnam and his claimed exposure to 
herbicides is not shown.  

With regard to the issues addressed on the merits in the 
following decision, all known and available records relevant have 
been obtained and associated with the veteran's claims file; and 
the appellant has not contended otherwise.  

Service Connection

The Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 days 
or more of active service during a war period or after December 
31, 1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Applicable law also provides that a Veteran who, during active 
service, served during a certain time period in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116; see also 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001). Regulations further provide, 
in pertinent part, that if a Veteran was exposed to an herbicide 
agent (such as Agent Orange) during active military, naval, or 
air service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple myeloma; 
non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); Type 
II diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Diabetes mellitus and bilateral above the knee amputations 
The veteran contends that he suffers from diabetes mellitus as a 
result of exposure to Agent Orange.  In his September 2003 claim, 
he contended that he was exposed to Agent Orange in July 1963 
while at a Naval weapons station in Concord (also known as Port 
Chicago), California.  He stated that he was exposed to it while 
spraying weeds.  In an April 2004 statement in support of the 
claim (VA Form 21-3138) the veteran stated that this is where he 
was exposed to herbicides and "possible contact with Agent 
Orange." 

At the veteran's September 2009 Board hearing, he testified that 
in either 1963 or 1964, he was stationed on a tugboat at Port 
Chicago and that one of his duties was to move barges from the 
pier to ammunition ships to be unloaded.  He testified that he 
used a forklift to unload munitions, including barrels of 
chemicals that leaked on several occasions.  He testified that 
the chemicals came from the Dow Chemical Company or Monsanto (on 
the other side of the river).  He stated that he did not know 
what was in them except that he knew that the ones with the 
orangish-yellow stripes around them were Agent Orange.  The 
chemicals would come on flatbeds delivered by tractor trailers.     

The Board also received testimony from M.H. (who testified that 
he was in the Marine Corps and stationed at a naval weapons 
station in Port Chicago).  He testified that Dow Chemical was to 
the east of the base and Monsanto was to the west of the base.  
M.H. arrived at the base in 1969.  Apparently in the beginning of 
1969, Agent Orange and other chemicals would come into the base 
by truck.  Later, protestors began handcuffing themselves to the 
gate (making it difficult to get the chemicals in).  M.H. 
testified that eventually, they took the orangish-yellow bands 
off of the Agent Orange so that it wasn't identifiable, and they 
changed the name to "Lassou."  He stated that in March or April 
1969, they would load it via a Navy tug and a barge.  M.H.'s job 
was to supply security at both sides of the ship so that no one 
could handle the chemicals except for the crew of the Navy 
tugboats who had proper IDs. He stated that most of the time the 
chemicals came from Monsanto; and that he only saw it come from 
Dow on a couple of occasions.  M.H. submitted and internet 
article entitled "Monsanto's Greatest Hits."  It states that in 
1969, Monsanto "produces Lasso herbicide, better known as Agent 
Orange, which was used as a defoliant by the U.S. Government 
during the Vietnam War."  

The RO contacted the National Personnel Records Center (NPRC) to 
determine if the veteran was exposed to herbicides.  In April 
2004, the NPRC responded that there were no records showing that 
the veteran had been exposed to herbicides.  The RO also 
requested information from the U.S. Army and Joint Services 
Records Research Center (JSRRC).  It received a reply in July 
2009 that stated that "we have been unable to locate 
documentation, which verifies that Agent Orange was stored or 
used in at the Naval Weapons Station (NWS) Port Chicago, or at 
the Hunters Point Naval Shipyard during the period of 1963 
through 1967.  We also reviewed the 'Department of Defense (DoD) 
listing of herbicide test sites outside the Republic of Vietnam 
(RVN)' and herbicides are not listed as being sprayed, stored, 
tested or transported in California during the period."  

The Board notes that the veteran's April 2004 statement says that 
he had "possible contact with Agent Orange."  At his September 
2009 Board hearing, he stated that he transported barrels of 
leaking chemicals and that he did not know what was in them 
except that he "knew" that the ones with the orangish-yellow 
stripes around them were Agent Orange.  The only evidence to 
substantiate the veteran's belief that these barrels contained 
Agent Orange is the testimony of M.H.  However, the Board notes 
that M.H. did not serve in Port Chicago until 1969 (18 months 
after the veteran was discharged; and 5-6 years after the veteran 
claims he was exposed to Agent Orange).  He specifically stated 
that it was not until March-April 1969 that the chemicals were 
brought in via Navy tugboat (prior to then it was brought in via 
trucks).  Likewise, the internet article submitted by M.H. 
("Monsanto's Greatest Hits") reflects that it was not until 
1969 that it began producing Lasso (better known as Agent 
Orange).  As such, none of the information provided by M.H. 
(regarding Agent Orange locations in 1969) addresses the issue of 
whether the veteran (who claims to have been exposed to Agent 
Orange in 1963 or 1964, and who was discharged from service in 
1967) was exposed to Agent Orange.

The Board notes that the veteran's contention that he was exposed 
to Agent Orange constitutes an honest belief on the part of the 
veteran.  However, although he is competent to report that he saw 
barrels of some type of liquid, it is not shown that he has the 
necessary training to be competent to offer an opinion as to what 
the liquid was.  Moreover, the overall preponderance of the 
evidence in the form of responses from NPRC, JSRRC, and Do   D is 
against a finding of exposure to Agent Orange.  Consequently, the 
presumption of service connection for diabetes mellitus due to 
Agent Orange exposure is not applicable.  It is not otherwise 
shown that diabetes manifested during service, within one year of 
discharge, or is otherwise related to service.    

Likewise, since service connection for diabetes mellitus is not 
established, the claim for service connection for bilateral above 
the knee amputations secondary to type II diabetes mellitus must 
also be denied.  The Veteran has not alleged any direct causal 
relationship to service and there is otherwise no evidence that 
the amputations are related to any injury or other incident of 
service. 

§1151 claims

The Veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for (1) above the right knee 
amputation, and (2) residuals of left buttock/sacral decubitus.  
Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any veteran 
suffers an injury or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or the pursuit of 
a course of vocational rehabilitation . . . awarded under any of 
the laws administered by the Secretary, or as the result of 
having submitted to an examination under any such law, and not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or the 
death of such veteran, disability or death compensation . . . 
shall be awarded in the same manner as if such disability, 
aggravation or death were service-connected."  38 U.S.C.A. § 1151 
(West 1991).

Earlier interpretations of the pertinent statute and regulations 
required evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the United States 
Court of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court), in Gardner v. Derwinski, 1 
Vet. App. 584 (1991).  The Gardner decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, see 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United 
States Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA hospitalization 
and additional disability, and that there need be no 
identification of "fault" on the part of VA.  See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the Supreme 
Court decision. The amendment was effective November 25, 1991, 
the date the Court issued the Gardner decision.  60 Fed. Reg. 
14,222 (March 16, 1995).  Subsequently, Congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after October 
1, 1997, to preclude benefits in the absence of evidence of VA 
carelessness, negligence, lack of proper skill, error in judgment 
or similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub. L. No. 104- 204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where it 
is determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, compensation will be payable for such additional 
disability. Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the veteran. 
38 C.F.R. § 3.358(c)(3).  "Necessary consequences" are those that 
are certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Id.

Above the right knee amputation
At the veteran's September 2009 Board hearing, he stated that 
following bypass surgery on the right leg, the VA physicians left 
a three inch piece of gauze in the leg.  He contends that the 
gauze became infected and had to be rewrapped.  He alleges that 
he was sent home and told to return on Monday.  When he returned, 
he was told that the leg was infected and would have to be 
amputated.  He had the right leg amputated.  

The question involved in the Veteran's claim is clearly medical 
in nature and must be addressed by a medical professional.  The 
Veteran is shown to be competent to offer an opinion as to 
additional disability and/or causation in the context of his 
Section 1151 claim.  Therefore, in connection with this claim, 
the veteran underwent a VA examination in February 2009.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted that the veteran had undergone several 
surgeries including:

January 2002:  Occluded left femoropopliteal bypass
July 2004:  right lower extremity femoropopliteal bypass
July 2004:  above the right knee amputation for thrombosed 
femoropopliteal bypass
August 2004:  incision and drainage of abscess, above right knee 
amputation
August 2004:  debridement of above right knee amputation for 
necrotic muscle
November 2004: revision of above the right knee amputation for 
osteomyelitis
May 2005:  above the left knee amputation with failed bypass 
graft.  

In reviewing the veteran's claims file, the examiner noted that 
the veteran remained either in the hospital or in rehabilitation 
from his July 2004 surgery through the amputation of the right 
leg and the subsequent revision due to infection.  The examiner 
stated that the veteran did have wound complications including 
cellulitis with ischemic tissue, as well as the infection.  He 
stated that the veteran had severe peripheral vascular disease, 
with complicating medical problems.  There is clear medical 
documentation of attempts for bypassing the right lower extremity 
with complications of a thrombosed bypass, and development of an 
ischemic limb.  He noted that this is unfortunate; but that these 
are reasonably expected complications of patients with vascular 
disease undergoing bypass surgery.  The veteran continued to get 
appropriate follow up care for the right lower extremity after 
the initial above the knee amputation.  He developed an 
infection, which the examiner explained was unfortunate; but that 
it is an all too often complication of above the amputations for 
vascular pathology.  The examiner found that there was "no 
evidence of any carelessness, negligence, lack of proper skill, 
or error in judgment causing further need for surgery and 
revision of the above the knee amputation.  This is an 
unfortunate, but reasonably expected result or complication of 
care for his severe peripheral vascular disease."  



Residuals of left buttock/sacral decubitus ulcer
At the veteran's September 2009 Board hearing, he testified that 
when he had his left leg amputated in May 2005, that the 
anesthesia did not work and that he woke up during surgery.  Upon 
waking up, the veteran tried to get away.  In the process, he 
contends that he bounced up and down and that it "messed up" 
the back of his spine.  

As noted above, the veteran underwent a VA examination in 
February 2009.  The examiner reviewed the claims file in 
conjunction with the examination, and he noted that he saw no 
documentation in the claims file that the veteran woke up and 
thrashed around during surgery.  He acknowledged that it is 
possible that it did happen and was simply not documented.  
However, he stated that even if it happened, "there is no 
evidence that there was any negligence or lack of proper care by 
the surgical team, the nursing staff, or any other treating 
health care providers."  He stated that there is clear 
documentation that the veteran developed a stage 1 decubitus 
ulcer, which was properly treated.  Since then, the ulcer has 
healed.  The veteran did not complain of any isolated back or hip 
problem at the time of the examination.  He complained only of a 
residual scar from a left decubitus ulcer of the left sacral and 
buttock region.  The examiner explained that decubitus ulcers are 
unfortunate, but all too common complications of patients who are 
sedentary after surgery.  

The Board finds that the February 2009 examination report and 
opinions as to both issues  is fully adequate and based on an 
informed review of the record.  The opinion is supported by the 
overall evidence and is persuasive.  The Board concludes that the 
preponderance of the competent evidence is against the Veteran's 
Section 1151 claims. 

Although the veteran may believe honestly believes that he 
suffered additional disability as a result of VA negligence, the 
question is medical in nature and requires a competent medical 
opinion regarding whether or not there was carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident of fault on the part of VA, or an event that was 
not reasonably foreseeable.  The only competent medical opinion 
in the claims file has found that the veteran's right knee 
amputation and residual scar from a left decubitus ulcer are not 
the result of such negligence, etc.  

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and the claims for 
entitlement to compensation under 38 U.S.C. § 1151 for above a 
right knee amputation and residuals of left buttock/sacral 
decubitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).


ORDER

Service connection for diabetes mellitus and for bilateral above 
the knee amputations is not warranted.  Entitlement to 
compensation under 38 U.S.C. § 1151 for above the right knee 
amputation, and for residuals of left buttock/sacral decubitus is 
not warranted.  To this extent, the appeal is denied.   


REMAND

Skin disability
As noted above, the Board found that the evidence was 
insufficient to find that the veteran was exposed to herbicides.  
Consequently, a claim for service connection for a skin rash 
based on herbicide exposure is not warranted.  However, the Board 
notes that the service treatment records reflect that in July 
1965, the veteran sought treatment and was diagnosed with a 
severe heat rash on his upper torso and extremities.  As such, 
the Board finds that a VA examination is warranted to determine 
whether it is at least as likely as not that the veteran has a 
current skin disability that is related to the severe heat rash 
he sustained in service.  

Residuals of right pinna hematoma (right ear)
The service treatment records confirm the veteran's testimony 
that he was treated in sick bay for an injury to his right ear.  
Specifically, the treatment records reflect that he sought 
treatment in July 1965 and that he reported swelling and pain in 
the ear of two weeks duration.  He reported that the swelling and 
pain began after receiving a blow to the ear.  A second blow to 
the ear occurring two weeks later caused the ear to become more 
swollen and more painful.  Physical examination of the ear 
revealed a hematoma of the right pinna.  The examiner noted that 
the ear was "extremely tender."  He was treated with Ace wraps, 
codeine, penicillin, tetracycline, and incision of the hematoma.  
He sought follow up treatment for the next two weeks before being 
discharged to duty.  

Right eye disability and Headaches

A July 1965 service treatment record appears to reference an 
injury to the forehead which requires sutures.  It is not clear, 
but this may constitute supporting evidence of the claimed injury 
to the right eye area.  Appropriate VA examination with opinion 
therefore warranted.  Moreover, since one contention is that the 
Veteran has suffered headaches since the claimed injury, 
examination with regard to the headache disability is also 
warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination for the purpose of determining 
the nature, etiology and severity of the 
claimed skin disability.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  

Following a review of the relevant medical 
evidence in the claims file, to include the 
service treatment records and post-service 
treatment records; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not (a 
50 percent or greater probability) that any 
current skin disability is causally related 
to the Veteran's active service or any 
incident therein, to include the July 1965 
diagnoses  of a severe heat rash.  A 
rationale for the opinion should be 
furnished.  

2.  The veteran should be afforded a VA 
examination for the purpose of determining 
the nature, etiology and severity of the 
claimed right eye disability.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  

Following a review of the relevant medical 
evidence in the claims file, to include the 
service treatment records and post-service 
treatment records; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not (a 
50 percent or greater probability) that any 
current right eye disability is causally 
related to the Veteran's active service or 
any incident therein, to include the 
October 1965 injury to the forehead.  A 
rationale for the opinion should be 
furnished.  

3.  The veteran should be afforded a VA 
examination for the purpose of determining 
the nature, etiology and severity of the 
claimed headache disability.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  

Following a review of the relevant medical 
evidence in the claims file, to include the 
service treatment records and post-service 
treatment records; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not (a 
50 percent or greater probability) that any 
current headache disability is causally 
related to the Veteran's active service or 
any incident therein, to include the 
October 1965 injury to the forehead.  A 
rationale for the opinion should be 
furnished.  

4.  The veteran should be afforded a VA 
examination for the purpose of determining 
the nature, etiology and severity of the 
claimed right pinna disability.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  

Following a review of the relevant medical 
evidence in the claims file, to include the 
service treatment records and post-service 
treatment records; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not (a 
50 percent or greater probability) that any 
current right pinna disability is causally 
related to the Veteran's active service or 
any incident therein, to include the July 
1965 injury.  A rationale for the opinion 
should be furnished.

5.  In the interest of avoiding further 
remand, the RO should review all opinions 
to ensure that they are responsive to the 
posed questions and supported by a 
rationale. 

6.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted as to the remaining issues.  The RO 
should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


